PER CURIAM.
It is urged that the trial court erred in the matter of interest included in the judgment under review. As this question was not raised by the assignments of error and briefs at the hearing, we do not think it should be considered now. The other matters in the petition for rehearing were fully considered, and we see no reason for changing the conclusion.
The petition is denied.
WADE, District Judge,
adheres to the views expressed in his dis* senting opinion previously filed. 257 Fed. 518, — C. C. A. -.